EXHIBIT 10.1




ASSETS PURCHASE AGREEMENT




This Assets Purchase Agreement (the “Agreement”) is made and entered into on the

9th day of December 2014 by and among:




INNOVATIVE SUPPLEMENTS, INC, a California Corporation, (the “Seller”);




ROBERT F. GRAHAM (the “Shareholder”), the owner of all of the issued and
outstanding shares of capital stock of the Seller; and




THERAPEUTIC SOLUTIONS INTERNATIONAL, INC., a Nevada corporation (the
“Purchaser”).




RECITALS




A. Seller is a corporation formed and operating in good standing under the laws
of the State of California. Seller owns a perpetual non-exclusive license in and
to certain intellectual property, product research and development, know-how and
related information, including, but not limited to: proprietary formulations for
two nutritional supplement products known under the trade names: (i) “T-Rx”;
and, (ii) “Vital Female.” Seller acquired its perpetual non-exclusive license to
these products by virtue of a written license agreement with Unique Biotechnical
Nutrition, a sole proprietorship, on October 24, 2014. A copy of the license is
attached to this Agreement, is a material part hereof, and is incorporated
herein by reference.




Separately, Seller also owns all legal right, title and interest in certain
intellectual property, product research and development, know-how and related
information, as is more fully described in this Agreement, including, but not
limited to, a nutritional supplement product known under the trade name:
“Projuvenol.”




As used in this Agreement, the terms: “Formula T-Rx”, “Formula Vital Female” and
“Projuvenol” may be collectively referred to for convenience sake as the
“Products.”




B. Shareholder is the sole owner, of record and beneficially, one hundred
percent (100%) of the issued and outstanding capital stock of Seller.
Shareholder is the sole director and officer of Seller.




C. Purchaser is a corporation formed and operating in good standing under the
laws of the State of Nevada. Purchaser is a reporting company under the 1934
Securities and Exchange Act and is obligated to file periodic reports with the
United States Securities and Exchange Commission (hereafter, the “Commission”).
Purchaser is, as of the date hereof, delinquent in its filing responsibilities
with the Commission and there is no current adequate public information
regarding Purchaser. Purchaser desires to acquire all legal right, title and
interest in Projuvenol, and also desires to obtain by assignment from Seller the
rights, duties and obligations of Seller pursuant to the license agreement dated
October 24, 2014 between Seller and Unique Biotechnical Nutrition, Inc.




D. Subject only to the express terms, conditions, representations, warranties,
limitations and exclusions contained in this Agreement, the Seller desires to
assign to the Purchaser its license in and to certain intellectual property,
product research and development, know-how and related information as is more
fully described herein including, but not limited to: proprietary formulations
for two nutritional supplement products known under the trade names: (i) “T-Rx”;
and, (ii) “Vital Female.”




Seller also desires to sell to Purchaser all legal right, title and interest in
certain intellectual property, product research and development, know-how and
related information, as is more fully described herein including, but not
limited to a nutritional supplement product known under the trade name:
“Projuvenol.”




NOW, THEREFORE, in consideration of the recitals, representations, warranties,
covenants and agreements contained in this Agreement, and intending to be
legally bound, the Parties agree as follows:





--------------------------------------------------------------------------------




ARTICLE I—ASSIGNMENT, SALE AND PURCHASE




Section 1.1 Agreement to Assign and Sell.




(a) At the Closing (as defined in Section 2.1) the Seller will, and the
Shareholder will cause the Seller to, subject to the terms in sub-section (d)
below, validly and effectively grant, convey, assign, transfer and deliver to
the Purchaser, upon and subject to the terms and conditions of this Agreement
and the license agreement between Seller and Unique Biotechnical Nutrition, all
of the Seller’s contractual right, title and interest in and to certain
intellectual property, product research and development, work in progress,
know-how and related information, including, but not limited to: the proprietary
formulations for two nutritional supplement products known under the trade
names: (i) “T-Rx”; and, (ii) “Vital Female”; and,




(b) Separately at the Closing, the Seller will, and the Shareholder will cause
the Seller to, subject to the terms in sub-section (d) below, validly and
effectively grant, sell, convey, assign, transfer and deliver to the Purchaser,
upon and subject to the terms and conditions of this Agreement: all legal right,
title and interest, free and clear of all liens, pledges, security interests,
charges, claims, restrictions and encumbrances of any nature whatsoever,
Seller’s interest in certain intellectual property, product research and
development, work in progress, know-how and related information, including, but
not limited to, the nutritional supplement product known under the trade name:
“Projuvenol.” Subject only to the terms of this Agreement.




(c) With respect to the sale of “Projuvenol”, the Seller and the Shareholder
agree to validly and effectively grant, sell, convey, assign, transfer and
deliver to the Purchaser all existing and available rights for any patent,
trademark, service mark or copyright related to “Projuvenol”, whether registered
or unregistered, and any applications therefor. Such grant, sale, conveyance,
assignment, transfer or delivery shall be unequivocally in favor of Purchaser
without any residual interest remaining in the Seller or the Shareholder, and
any and all transfers as noted in this sub-section (c) shall be with prejudice
to any claim by the Seller or the Shareholder after the Closing of this
Agreement. Seller and Shareholder’s agreement in this regard shall bind and be
effective as to their respective successors, assigns, heirs, trusts, trustees,
agents, directors, officers, employees, representatives, insurance carriers,
attorneys, divisions, subsidiaries, affiliates (and agents, directors, officers,
employees, representatives, insurance carriers, and attorneys of such divisions,
subsidiaries, and affiliates), and their respective predecessors, successors,
heirs, executors, administrators, and assigns, and all persons acting by,
through, under, or in concert with any of them.




(d) The conveyance, assignment, sale, transfer, delivery and grant of the
Products by the Seller and Shareholder to the Purchaser shall include, subject
to any limitations in the License, all technologies, methods, formulations,
databases, trade secrets, knowhow, inventions, complete and incomplete research
and development, work in progress, prospective developmental formulations and
recipes and other intellectual property in any manner related to the Products.
This shall include all records, manuals and other documents (collectively, the
“Records”) relating to or used in connection with the Products generally, along
with any quality assurance/quality control programs, if any, developed for the
Products, records relating to personnel qualifications in connection with the
quality assurance/quality control programs for the Products; and, (iii) the
administration of any quality assurance program regarding the Products. The
Seller and the Shareholder shall provide the Purchaser with all information,
files, records, data, plans, and contracts and recorded knowledge in whatever
form, including but not limited to customer and supplier lists, related to the
Products that the Purchaser might request.




Section 1.2 Agreement to Purchase. At the Closing, Purchaser shall acquire by
assignment the contractual rights under the License to “T-Rx” and “Vital
Female.”  Separately at the Closing, the Purchaser shall acquire all legal
right, title and interest in and to “Projuvenol.” Both the acquisition by
assignment and the purchase are being made subject to the terms and conditions
of this Agreement, and in reliance on the representations, warranties and
covenants of Seller and Shareholder in this Agreement. In exchange for its
purchase and assignment, the Purchaser will tender the Purchase Price
(hereinafter defined in Section 1.2.(a). As is specifically provided in Section
1.3 below, Purchaser shall not assume or be responsible for any liabilities or
obligations concerning or regarding the Products in any manner whatsoever that
pre-date the Closing of this Agreement.




(a) The Purchase Price and Payment. In exchange for its acquisition of
Projuvenol outright, and its acquisition of “Formula T-Rx” and “Formula Vital
Female” by assignment of the License, the Purchaser agrees to convey to the
Seller and the Shareholder a total of one hundred million (100,000,000) shares
of Purchaser’s unregistered restricted common stock. Prior to the Closing, the
Seller and Shareholder agree to communicate with the Purchaser, and inform the
Purchaser what name, address of record, and tax identification should be used by
the Purchaser in issuing the common stock noted herein.




(b) Representations of the Purchaser Regarding the Common Shares Issued as the
Purchase Price.




The Purchaser represents that it is a United States Nevada corporation and that
it is validly formed and operating under the laws of the State of Nevada.





2




--------------------------------------------------------------------------------




Purchaser represents that its current number of authorized shares are six
hundred and ninety nine million, nine hundred and ninety nine thousand, nine
hundred and ninety nine (699,999,999). Purchaser represents that as of the
Closing Date there are three hundred thousand- (300,000,000) shares issued and
outstanding prior to the issuance of 100,000,000 shares to seller and
shareholder.




The Purchaser represents that the Shares of common stock payable hereunder have
been duly authorized and, when conveyed by the Purchaser to the Seller and the
Shareholder at the Closing, all in accordance with the terms of the Agreement,
will be duly and validly issued, fully paid, and non-assessable, free and clear
of all liens, except for restrictions on transfer imposed by federal and state
securities laws discussed below.




The Purchaser represents that none of the shares of common stock issued to the
Seller and Shareholder pursuant to this Agreement, have been registered in a
registration statement made effective by the Commission. Further, none of the
subject common stock issued as consideration herein has been qualified under any
State Securities Laws. As such, the common stock issued herein as consideration
by the Purchaser to the Seller are “Restricted Shares” as that term is defined
by Rule 144 under the Securities and Exchange Act of 1933. As such, the
Restricted Securities may not be resold or transferred unless the Purchaser
files an registration statement with the Commission that the Commission makes
effective, or receives an opinion of counsel acceptable to the Purchaser that
such resale or transfer is exempt from the registration requirements of the Act.




The Purchaser represents that it is a “Reporting Company” under the 1934
Securities and Exchange Act, and is responsible for filing current and periodic
reports to the Commission consistent with the 1934 Act. Purchaser represents
that it is currently delinquent in its filing status with the Commission, and
has not filed all of the reports it is legally required to be filed under the
1934 Act. Thus, the Purchaser cannot represent to the Seller or the Shareholder
with any certainty if or when it may cure its delinquent reporting status with
the Commission, and that should it not cure the delinquency, the Commission may
choose to terminate Purchaser’s registration with the Commission, and in this
event the ability of the Seller and Shareholder to sell or transfer the common
stock issued pursuant to this Agreement may be curtailed or terminated
altogether.




(c) Representations of the Seller and Shareholder Regarding the Common Shares
Issued as the Purchase Price.




Seller and Shareholder acknowledge that each are fully apprised and informed of
Purchaser’s status as a corporation formed and operating under the laws of the
State of Nevada. Further, the Seller and Shareholder acknowledges being informed
that Purchaser is a Reporting Company under Sections 13 and 15d of the
Securities and Exchange Act of 1934, and understands about the Purchaser’s
filing obligations to the Commission thereunder, and acknowledges that the
Purchaser is now delinquent in its filing obligations under the 1934 Act. The
Seller and Shareholder understand and acknowledge that should the Purchaser fail
to cure its delinquency with the Commission, that the Seller and Shareholder’s
ability to sell or transfer the Restricted Stock paid as consideration hereunder
may be curtailed or prevented altogether, unless the Restricted Shares are
registered and made effective by the Commission or found to be eligible under a
legal exemption from registration. The Seller and Shareholder acknowledge and
understand as a result, that the Restricted Shares must be held indefinitely for
long-term investment.




The Seller and Shareholder are not acquiring the Restricted Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement. The Seller and the Shareholder are
acquiring the Restricted Shares for their own account, and not as an underwriter
for the Purchaser. Without in any way limiting the representations set forth
above, the Seller and the Shareholder further agrees to not make any disposition
of all or any portion of the shares of Restricted Shares except in compliance
with applicable securities laws.




The Seller and the Shareholder acknowledges having had a full and fair
opportunity to review the Purchaser’s entire filings with the Commission, as
well as any other information about the Purchaser and its present and former
business operations, to the extent the Seller and the Shareholder found it
prudent and reasonable.




The Seller and Shareholder also had a full and fair opportunity to meet and
confer with its own legal and financial consultants and advisors regarding their
acceptance of the Restricted Stock consideration paid herein. Additionally, The
Seller and Shareholder have further had an ample opportunity to ask questions of
and receive answers from the management of Purchaser regarding the Restricted
Stock, and to obtain additional information necessary to verify any information
furnished to the Seller and Shareholder or to which the Seller and Shareholder
had access. Further, the Seller and Shareholder have undertaken their own review
of the business of the Purchaser and the wisdom of an investment in the
Restricted Common Stock. The Seller and Shareholder have had the opportunity to
review all of the books and records of the Purchaser. The Seller and Shareholder
acknowledge being knowledgeable about the Purchaser’s delinquent status with the
Commission, and the risk factors associated with such factors, including, but
not limited to: there being no current adequate information about the Purchaser
and that there is no current independent audit of the Purchaser’s financials
audited by an independent auditor regulated by the Public Company Accounting
Oversight Board.





3




--------------------------------------------------------------------------------




The Seller and Shareholder understand and acknowledge that the acquisition of
the Restricted Stock involves substantial risk. The Seller and Shareholder have
extensive experience as an investor in securities of public companies and
companies in the development stage, and the various reporting requirements
companies such as the Purchaser have pursuant to the 1934 Securities and
Exchange Act, and acknowledges that the Seller and the Shareholder are able to
fend for themselves, can bear the economic risk of their investment in the
Restricted Common Stock and has such knowledge and experience in financial or
business matters that the Seller and the Shareholder are capable of evaluating
the merits and risks of this investment in the Restricted Stock and protecting
their own interests in connection with this investment.




The Seller and Shareholder’s investment in the restricted securities is
reasonable in relation to their net worth, which is in excess of ten (10) times
of their cost basis in the Shares.  The Seller and Shareholder are accredited
investors, as that term is defined in Regulation D promulgated under the
Securities Act of 1933, and (ii) a purchaser described in Section 25102 (f) (2)
of the California Corporate Securities Law of 1968, as amended.




Section 1.3 No Assumption of Liabilities.




The Purchaser shall not assume – and shall not be liable for – any liabilities
or obligations of the Seller or the Shareholder of any nature whatsoever,
express or implied, fixed or contingent, including, but not limited to any
liability of the Seller or the Shareholder on any claim regarding the Products,
which pre-dates the Closing Date of this Agreement. This Section 1.3 includes
any and all Claims which arises out of or is based upon negligence, strict
liability or any express or implied misrepresentation, product liability,
warranty, agreement or guarantee made by the Seller or the Shareholder, or
alleged to have been made by the Seller or the Shareholder, or which is imposed
or asserted to be imposed by operation of law, in connection with the design,
manufacture, sale, use, ingestion, shipment or installation by or on behalf of
the Seller or Shareholder. This Section 1.3 includes, without limitation, Claims
seeking recovery for personal damages of every kind, consequential damages,
property damage, lost revenue or income, or punitive damages. The Seller and
Shareholder agree to hold the Purchaser and its officers, directors and
shareholders harmless from all such claims, including any and all related costs,
fees and attorney fees without exception.




In addition to the foregoing, in no event shall the Purchaser assume any
liability or incur any liability or obligation in respect of any federal, state
or local income or other tax liability of Seller or the Shareholder payable with
respect to the Products for any period through the Closing Date or incident to
or arising as a consequence of the negotiation or consummation by the Seller and
Shareholder of this Agreement and the transactions contemplated by this
Agreement. The Parties covenant and agree with each other that none of them will
take a position on any income tax or in any judicial proceeding that is in any
way inconsistent with the allocation set forth in this Agreement.




ARTICLE II—CLOSING ITEMS TO BE DELIVERED & FURTHER ASSURANCES




Section 2.1 Closing. The “Closing” of the assignment, sale and purchase of the
Assets shall take place at the offices of the Purchaser in Oceanside California,
commencing at 10:00 A.M., local time, on December, 2014 or at such other place,
date and time as shall be mutually satisfactory to the Parties hereto. The date
of the Closing is sometimes referred to herein as the “Closing Date.”




Section 2.2 Items to be Delivered at Closing By the Seller and Shareholder. At
the Closing and subject to the terms and conditions contained in this Agreement:




(a) The Seller and the Shareholder shall deliver to the Purchaser such bills of
sale with covenants of warranty, assignments, endorsements, and other good and
sufficient instruments and documents of conveyance and transfer, in form and
substance satisfactory to the Purchaser and its counsel, as shall be necessary
and effective to convey, transfer and assign to, and vest in, the Purchaser all
of the Seller’s and Shareholder’s right, title and interest in and to the
Products to be assigned and sold under this Agreement, including, without
limitation, (i) good, valid and marketable title

in and to all of the Products owned by the Seller and Shareholder; and, (ii) all
of the Seller’s rights under all agreements, contracts, commitments, leases,
plans, bids, quotations, proposals, licenses, permits, authorizations,
instruments and other documents to which the Seller is a party or by which it
has rights on the Closing Date and which are to be sold or assigned under this
Agreement; and




(b) All agreements, formulae, contracts, commitments, leases, plans, bids,
quotations, proposals, licenses, permits, authorizations, instruments, manuals
and guidebooks, price books and price lists, customer and subscriber lists,
supplier lists, sales records, files, correspondence, and other documents,
books, records, papers, files and data belonging to the Seller and Shareholder
which are part of the Products or relate to the Products or the Business of the
Seller and Shareholder; and simultaneously with such delivery, all such steps
will be taken as may be required to put the Purchaser in actual possession and
operating control of the Products.





4




--------------------------------------------------------------------------------




(c) To the extent that the Seller’s rights under any agreement, contract,
commitment, lease, license, permit, authorization or other Product to be
assigned to the Purchaser may not be assigned without the consent of another
person which has not been obtained, this Agreement shall not constitute an
agreement to assign the same if an attempted assignment would constitute a
breach or be unlawful, and the Seller and Shareholder shall use their best
efforts to obtain any such required consent(s) promptly. If any such consent
shall not be obtained or if any attempted assignment would be ineffective or
would impair the Purchaser’s rights under the instrument in question so that the
Purchaser would not in effect acquire the benefit of all such rights, the Seller
and Shareholder, to the maximum extent permitted by law and the instrument,
shall act as the Purchaser’s agent in order to obtain for it the benefits and
shall cooperate, to the maximum extent permitted by law and the instrument, with
the Purchaser in any other reasonable arrangement designed to provide such
benefits to the Purchaser. Any and all costs related to this Section, including
attorney fees incurred are the sole responsibility of the Seller and
Shareholder.




Section 2.3 Items to be Delivered at Closing By the Purchaser. At the Closing
and subject to the terms and conditions contained in this Agreement, the
Purchaser shall deliver to the Seller and Shareholder:




(a) Pay the Purchase Price, as provided in section 1.2(a).




Section 2.4 Further Assurances. The Seller and Shareholder from time to time
after the Closing, at the Purchaser’s request, will execute, acknowledge and
deliver to the Purchaser such other instruments of conveyance and transfer and
will take such other actions and execute and deliver such other documents,
certifications and further assurances as the Purchaser may reasonably request in
order to vest more effectively in the Purchaser, or to put the Purchaser more
fully in possession of the Products.




ARTICLE III—REPRESENTATIONS AND WARRANTIES




Section 3.1 Representations and Warranties of the Seller and the Shareholder.
The Seller and the Shareholder jointly and severally represent and warrant to
the Purchaser as of the date of this Agreement and the Closing Date as follows:




(a) Corporate Existence. The Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of California.




(b) Corporate Power; Authorization: Enforceable Obligations. The Seller has the
corporate power, authority and legal right to execute, deliver and perform this
Agreement. The execution, delivery and performance of this Agreement by the
Seller have been duly authorized by all necessary corporate and shareholder
action. This Agreement has been, and the instruments of transfer, assignment and
conveyance referred to in Section 2.2(a) will be duly executed and delivered by
a duly authorized officer of the Seller, and this Agreement constitutes, and
such instruments when executed and delivered will constitute, legal, valid and
binding obligations of the Seller enforceable against the Seller in accordance
with their respective terms.




(c) The Shareholder. The Shareholder is the lawful owner of record and
beneficially of all of the issued and outstanding shares of capital stock of the
Seller. The Shareholder has the power, authority and legal right to execute,
deliver and perform this Agreement. This Agreement has been duly executed and
delivered by the Shareholder and constitutes the legal, valid and binding
obligation of the Shareholder enforceable against the Shareholder in accordance
with its terms.




(d) Validity of Contemplated Transactions, etc. The execution, delivery and
performance of this Agreement by the Seller and the Shareholder will not
contravene or violate (a) any law, rule or regulation to which the Seller or the
Shareholder is subject, (b) any judgment, order, writ, injunction, decree or
award of any court, arbitrator or governmental or regulatory official, body or
authority which is applicable to the Seller or the Shareholder, or (c) the
certificate of incorporation or By- Laws of the Seller or any securities issued
by the Seller; nor will such execution, delivery or performance violate, be in
conflict with or result in the breach (with or without the giving of notice or
lapse of time, or both) of any term, condition or provision of, or require the
consent of any other party to, any indenture, agreement, contract, commitment,
lease, plan, license, permit, authorization or other instrument, document or
understanding, oral or written, to which either the Seller or the Shareholder is
a party, by which the Seller may have rights or by which any of the Products of
the Seller may be bound or affected, or give any party with rights thereunder
the right to terminate, modify, accelerate or otherwise change the existing
rights or obligations of the Seller thereunder. No authorization, approval or
consent, and no registration or filing with, any governmental or regulatory
official, body or authority is required in connection with the execution,
delivery and performance of this Agreement by the Seller or the Shareholder.




(e) Compliance with Law. To the best of knowledge of the Seller and the
Shareholder, after a due, proper and complete investigation, the Seller is not
in violation of any law, rule or regulation to which it or its business,
operations, assets or properties is subject and has not failed to obtain or to
adhere to the requirements of any license, permit or authorization necessary to
the ownership of its assets and properties or to the conduct of its business,
which noncompliance, violation or failure to obtain or adhere might adversely
affect its business, operations, assets, properties, prospects or condition
(financial or otherwise).





5




--------------------------------------------------------------------------------




(f) Conditions Affecting the Seller. To the best of knowledge of the Seller and
the Shareholder, after a due, proper and complete investigation, there are no
conditions existing with respect to the Seller’s markets, Products, services,
clients, customers, facilities, personnel or suppliers which are known to the
Seller or the Shareholder or which should be known to the prudent businessman in
charge of the operations of the Seller which would adversely affect the
business, operations or prospects of the Purchaser, other than such conditions
as may affect as a whole the industry in which the Seller operates.




(g) Insurance. The Products of the Seller are insured under various policies of
general liability, products liability and other forms of insurance. The Seller
has not failed to give any notice or present any claim under any such policy in
a timely fashion or in the manner or detail required by the policy. No notice of
cancellation or nonrenewal with respect to, or disallowance of any claim under,
any such policy has been received by the Seller or the Shareholder. There are no
outstanding unpaid premiums or claims, and there are no provisions for
retroactive or retrospective premium adjustments. Neither the Seller nor the
Shareholder has knowledge of any facts or the occurrence of any event which
might form the basis of any claim against the Seller or Purchaser or which might
materially increase the insurance premiums payable under any such policy.




(h) No Patent Violations, etc.  The business of the Seller as formerly and
presently operated did not and does not utilize any patent, trademark, trade
name, service mark, copyright or trade secret, and did not, and to the best of
knowledge of the Seller and the Shareholder after a due, proper and complete
investigation, does not conflict with, or infringe upon, any patent, trademark,
trade name, service mark, copyright, or trade secret owned or claimed by
another.




(i) Completeness of Disclosure. Neither this Agreement nor any statement,
document or instrument furnished or to be furnished to the Purchaser pursuant
hereto, or in connection with the negotiation, execution or performance of this
Agreement, contains or will contain any untrue statement of a fact or omits or
will omit to state a fact required to be stated herein or therein or necessary
to make any statement herein or therein not misleading. There is no fact,
development or threatened development (excluding general economic factors
affecting business in general) which the Seller has not disclosed to the
Purchaser in writing which adversely affects or, so far as the Seller or the
Shareholder can now foresee, may adversely affect, the business, operations,
assets, properties, prospects or condition (financial or otherwise) of the
Purchaser.




Section 3.2 Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to the Seller and Shareholder as of the date of this
Agreement and the Closing Date as follows:




(a) Corporate Existence. The Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada.




(b) Corporate Power and Authorization. The Purchaser has the corporate power,
authority and legal right to execute, deliver and perform this Agreement. The
execution, delivery and performance of this Agreement by the Purchaser have been
duly authorized by all necessary corporate action. This Agreement has been duly
executed and delivered by the Purchaser and constitutes the legal, valid and
binding obligation of the Purchaser enforceable against it in accordance with
its terms.




(c) Validity of Contemplated Transactions, etc. The execution, delivery and
performance of this Agreement by the Purchaser will not contravene or violate
(a) any existing law, rule or regulation to which the Purchaser is subject, (b)
any judgment, order, writ, injunction, decree or award of any court, arbitrator
or governmental or regulatory official, body or authority which is applicable to
the Purchaser, or (c) the Certificate of Incorporation or By-Laws of the
Purchaser or any securities issued by it; or will such execution, delivery or
performance violate, be in conflict with or result in the breach (with or
without the giving of notice or lapse of time, or both) of any term, condition
or provision of, or require the consent of any other party to, any mortgage,
indenture, agreement, contract, commitment, lease, plan or other instrument,
document or understanding, oral or written, to which the Purchaser is a party or
by which the Purchaser is otherwise bound. No authorization, approval or
consent, and no registration with any governmental or regulatory official, body
or authority is required in connection with the execution, delivery and
performance of this Agreement by the Purchaser.




3.3 Survival of Representations and Warranties. All representations, warranties,
covenants and agreements made by the parties in this Agreement or in any
certificate, schedule, statement, document or instrument furnished hereunder or
in connection with the negotiation, execution and performance of this Agreement
shall survive the Closing. Notwithstanding any investigation or audit conducted
before or after the Closing Date or the decision of any party to complete the
Closing, each party shall be entitled to rely upon the representations,
warranties, covenants and agreements set forth in this Agreement.





6




--------------------------------------------------------------------------------




ARTICLE IV—COVENANTS PRIOR TO CLOSING




Section 4.1 Conduct of Business. Until the Closing, the Seller shall conduct its
Business related to the Products in the normal, useful and regular manner; not
enter into any contract regarding the Products without the Purchaser’s approval,
and generally use its best efforts to preserve the Products.




Section 4.2 No Shop. Neither the Shareholder, the Seller, nor any agent,
employee, officer, director, trustee or any representative of any of the
foregoing will, during the period commencing on the date of this Agreement and
ending with the earlier to occur of the Closing Date or the termination of this
Agreement in accordance with its terms, directly or indirectly, solicit or
initiate the submission of proposals or offers from any person or entity for,
participate in any discussions pertaining to, or furnish any information to any
person or entity other than the Purchaser or the Purchaser’s authorized agent,
relating to any acquisition or purchase of the Products or any equity interest
in, the Seller or any merger, consolidation or business combination of or
involving the Seller.




ARTICLE V—CONDITIONS TO THE CLOSING




Section 5.1 Conditions Precedent to the Purchaser’s Obligations. All obligations
of the Purchaser under this Agreement are subject to the fulfillment or
satisfaction, prior to or at the Closing, of each of the following conditions
precedent, any of which may be waived by the Purchaser in its sole and absolute
discretion:




(a) All representations and warranties of the Seller and the Shareholder being
true, complete and correct at the Closing.




(b) Performance by the Seller and the Shareholder. The Seller and the
Shareholder shall have performed and complied with all agreements and conditions
required by this Agreement to be performed or complied with by each of them
prior to or at the Closing; and the Purchaser shall have been furnished with a
certificate or certificates of the Seller and the Shareholder, dated the Closing
Date, signed by the President of the Seller and the Shareholder, certifying, in
such detail as the Purchaser may reasonably request, to the fulfillment of the
foregoing condition.




(c) The Seller shall have furnished the Purchaser with certified copies of all
such corporate documents of good-standing certificates for the Seller, and of
all proceedings of the Seller authorizing the transactions hereby contemplated,
as the Purchaser reasonably shall require.




5.2 Conditions Precedent to the Seller’s and the Shareholder’s Obligations. All
obligations of the Seller and Shareholder under this Agreement are subject to
the fulfillment or satisfaction, prior to or at the Closing, of each of the
following conditions precedent, any of which may be waived by the Seller and the
Shareholder, in their sole and absolute discretion:




(a) Representations. All representations and warranties of the Purchaser being
true, complete, and correct at the Closing.




(b) Performance by the Purchaser. The Purchaser shall have performed and
complied with all agreements and conditions required by this Agreement to be
performed or complied with by it prior to or at the Closing; and the Seller and
the Shareholder shall have been furnished with a certificate or certificates,
dated the Closing Date, signed by the President of the Purchaser, certifying, in
such detail as the Seller and the Shareholder may reasonably request, to the
fulfillment of the foregoing condition.




(c) Corporate Matters. The Purchaser shall have furnished the Seller and the
Shareholder with certified copies of all such corporate documents of, and
good-standing certificates for, the Purchaser, and of all such proceedings of
the Purchaser authorizing the transactions hereby contemplated, as the Seller
and the Shareholder reasonably shall require.




Section 5.3 Termination. In the event any of the conditions contained in
Sections 5.1 and 5.2 are not satisfied and the conditions shall not have been
waived, this Agreement shall terminate upon notice by one party to the other and
neither party shall have any liability or obligation of any kind or nature to
the other.




ARTICLE VI—INDEMNIFICATION




Section 6.1 Indemnifications by the Seller and the Shareholder. From and after
the Closing, the Seller and the Shareholder will jointly and severally
reimburse, indemnify and hold harmless the Purchaser and each of its affiliates
(each such person and its successors and assigns is referred to herein as a
“Seller Indemnified Party”) against and in respect of:




(a) any and all liabilities and obligations of any nature whatsoever relating to
the Products prior to the Closing;





7




--------------------------------------------------------------------------------




(b) any and all actions, suits, claims, or legal, administrative, arbitration,
governmental or other proceedings or investigations against any Seller
Indemnified Party that relate to the Shareholder or the Seller, the Seller’s
business or the Products and which result from or arise out of any event,
occurrence, action, inaction or transaction occurring prior to the Closing Date;




(c) Any and all damages, losses, deficiencies, liabilities, costs and expenses
incurred or suffered by any Seller Indemnified Party that result from, relate to
or arise out of:




(i) Any material misrepresentation, breach of material warranty or
nonfulfillment of any material agreement or covenant on the part of the Seller
or the Shareholder under this Agreement or from any misrepresentation in or
omission from any certificate, schedule, statement, document or instrument
furnished to the Purchaser pursuant hereto or in connection with the
negotiation, execution or performance of this Agreement;




(ii) Any claim by any former officer or employee of the Seller; and,




(d) Any and all actions, suits, claims, proceedings, investigations, demands,
assessments, audits, fines, judgments, costs and other expenses (including,
without limitation, reasonable legal fees and expenses) incident to any of the
foregoing or to the enforcement of this Section 6.1.




Section 6.2 Indemnification by the Purchaser. From and after the Closing, the
Purchaser will reimburse, indemnify and hold harmless the Seller and the
Shareholder (each such person and its successors and assigns is referred to
herein as a “Purchaser Indemnified Party”) against and in respect of:




(a) Any and all damages, losses, deficiencies, liabilities, costs and expenses
incurred or suffered by any Purchaser Indemnified Party that result from, relate
to or arise out of:




(i) Any misrepresentation, breach of warranty or nonfulfillment of any agreement
or covenant on the part of the Purchaser under this Agreement or from any
misrepresentation in or omission from any certificate, schedule, statement,
document or instrument furnished to the Seller or Shareholder pursuant hereto or
in connection with the negotiation, execution or performance of this Agreement;




Section 6.3 Procedure. Notice must be given within a reasonable time after
discovery of any fact or circumstance on which a party could claim
indemnification (“Claim” or “Claims”). The notice shall describe the nature of
the Claim, if the Claim is determinable, the amount of the Claim, or if not
determinable, an estimate of the amount of the Claim. Each party agrees to use
its best efforts to minimize the amount of the loss or injury for which it is
entitled to indemnification. If the party, in order to fulfill its obligations
to the other party must take legal action or if the party is involved in legal
action, the outcome of which could give rise to its seeking indemnification, one
party shall consult with the other party with respect to such legal action and
allow it to participate therein.




No Claim for which indemnification is asserted shall be settled or compromised
without the written consent of the Seller and the Purchaser; provided, however,
if a party does not consent to a bona fide settlement proposed by the other, the
other party shall be liable for indemnification only to the lesser of the final
judgment or the amount to be paid in settlement.




Subject to the provisions of the Section, neither party shall have recourse for
indemnification until the Claims are fully and finally resolved. For a period of
thirty (30) days following the giving of the notice of such Claim, the Purchaser
and the Seller shall attempt to resolve any differences they may have with
respect to such Claim. If a resolution is not reached within the thirty (30) day
period (unless the parties agree to extend the period), the matter may be
submitted to mediation, non-binding arbitration or to a court of competent
jurisdiction. A Claim shall be deemed finally resolved in the event a matter is
submitted to a court, upon the entry of judgment by that court.




Section 6.4 Payment of Indemnification Obligation. The Seller and the
Shareholder agree to pay promptly to any Seller Indemnified Party, and the
Purchaser agrees to pay promptly to any Purchaser Indemnified Party, the amount
of all damages, losses, deficiencies, liabilities, costs, expenses, claims and
other obligations to which the foregoing indemnities relate.




Section 6.5 Other Rights and Remedies Not Affected. The indemnification rights
of the parties under this Article VI are independent of and in addition to such
rights and remedies as the parties may have at law or in equity or otherwise for
any misrepresentation, breach of warranty or failure to fulfill any agreement or
covenant hereunder, including without limitation the right to seek specific
performance, rescission or restitution, none of which rights or remedies shall
be affected or diminished hereby.





8




--------------------------------------------------------------------------------




ARTICLE VII—MISCELLANEOUS




Section 7.1 Brokers’ and Finders’ Fees. The Seller and the Shareholder jointly
and severally represent and warrant to the Purchaser, and the Purchaser
represents and warrants to the Seller or Shareholder that all negotiations
relative to this Agreement have been carried on by the parties directly without
the intervention of any person who may be entitled to any brokerage or finder’s
fee or other commission in respect of this Agreement or the consummation of the
transactions contemplated hereby, and the Seller and the Shareholder jointly and
severally agree to indemnify and hold harmless the Purchaser,




and the Purchaser agrees to indemnify and hold harmless the Seller and
Shareholder, as the case may be, against any and all claims, losses, liabilities
and expenses which may be asserted against or incurred by them as a result of
either party’s dealings, arrangements with any such person.




Section 7.2 Expenses. The parties shall pay their own expenses incidental to the
preparation of this Agreement, the carrying out of the provisions of this
Agreement and the consummation of the transactions contemplated hereby.




Section 7.3 Sales, Transfer and Documentary Taxes, etc. Neither the Seller nor
the Purchaser shall be responsible for the other’s sales, transfer or
documentary taxes, if any, due as a result of the transfer of the Products to
the Purchaser, or all other fees directly relating to the transfer of the
Products.




Section 7.4 Remedy. The Seller and the Shareholder acknowledge that the Products
are unique and not otherwise available and agree that, in addition to any other
remedy available to the Purchaser, the Purchaser may invoke any equitable remedy
to enforce performance hereunder, including, without limitation, the remedy of
specific performance.




Section 7.5 Contents of Agreement; Parties in Interest; etc. This Agreement sets
forth the entire understanding of the parties with respect to the transactions
contemplated hereby. It shall not be amended or modified except by written
instrument duly executed by each of the parties hereto. Any and all previous
agreements and understanding between or among the parties regarding the subject
matter hereof, whether written or oral, are superseded by this Agreement.




Section 7.6 Assignment and Binding Effect. Neither the Seller nor the Purchaser
shall assign neither this Agreement nor any part of it, nor delegate any
obligation imposed by this Agreement without the prior written consent of the
other. All of the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the successors and assigns of
the Seller, Shareholders and Purchaser.




Section 7.7 Waiver. Any term or provision of this Agreement may be waived at any
time by the Party or Parties entitled to the benefit thereof by a written
instrument duly executed by such Party or Parties.




Section 7.8 Notices. Any notice, request, demand, waiver, consent, approval or
other communication which is required or permitted hereunder shall be in writing
and shall be deemed given only if  delivered personally or sent by telegram or
by fax or by registered or certified mail, postage prepaid, as follows:




If to the Purchaser to:




THERAPEUTIC SOLUTIONS INTERNATIONAL, INC.

4093 OCEANSIDE BOULEVARD, STE. B

OCEANSIDE, CA 92056

Attention: Tim G. Dixon




With a required copy to:

Attorney Tad Mailander

835 5th Avenue, Suite 312

San Diego, CA 92101





9




--------------------------------------------------------------------------------




If to the Seller and/or the Shareholder, to:




Robert Graham

8900 Grossmont Blvd # 4-2

La Mesa, CA 91941-4047




ROBERT GRAHAM-SHAREHOLDER




INNOVATIVE SUPPLEMENTS, INC.-SELLER




Section 7.9 California Law to Govern. This Agreement shall be governed by and
interpreted and enforced in accordance with the laws of the State of California.




Section 7.10 No Benefit to Others. The representations, warranties, covenants
and agreements contained in this Agreement are for the sole benefit of the
Parties hereto and, in the case of Article VI hereof, the other indemnified
parties, and their heirs, administrators, legal representatives, successors and
assigns, and they shall not be construed as conferring any rights on any other
persons.




Section 7.11 Headings, Gender and “Person.” All section headings contained in
this Agreement are for convenience of reference only, do not form a part of this
Agreement and shall not affect in any way the meaning or interpretation of this
Agreement. Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires. Any reference to a “person” herein shall include an individual, firm,
corporation, partnership, trust, governmental authority or body, association,
unincorporated organization or any other entity.




Section 8.12 Tax Consequences. No party to this Agreement, nor any of their
officers, employees or agents has made any representation or agreement, express
or implied, as to the tax consequences of the transactions contemplated by this
Agreement or the tax consequences of any action pursuant to or arising out of
this Agreement.




Section 8.13 Severability. Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.




Section 8.14 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute the same Agreement. Any signature page of any such
counterpart, or any electronic facsimile thereof, may be attached or appended to
any other counterpart to complete a fully executed counterpart of this
Agreement, and any telecopy or other facsimile transmission of any signature
shall be deemed an original and shall bind each Party.




(rest of page left blank intentionally)





10




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Agreement on the date
first written.










Attest:

THERAPEUTIC SOLUTIONS INTERNATIONAL, INC.




By: /s/ Tim G. Dixon




TIM G. DIXON

President, Chief Executive Officer













Attest:

INNOVATIVE SUPPLEMENTS, INC.




By: /s/ Robert Graham




ROBERT GRAHAM

President, Chief Executive Officer










Attest:

ROBERT GRAHAM




By: /s/ Robert Graham




ROBERT GRAHAM

Sole and Majority Shareholder





11


